Citation Nr: 1020662	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  03-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for an eye disability, 
to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for kidney disease, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus.  This case also comes before the Board on appeal 
from a September 2003 rating decision of the RO, which denied 
the Veteran's claims of entitlement to service for hepatitis 
C, peripheral neuropathy, a bilateral eye disability, and 
kidney disease.

In July 2004, the Veteran testified before an Acting Veterans 
Law Judge at the RO.  A transcript is of record.

This matter was previously before the Board in October 2005, 
at which time it was remanded for further development.  
Following the requested development, the Appeals Management 
Center (AMC) confirmed and continued the denial of service 
connection for diabetes mellitus, peripheral neuropathy, an 
eye disability, kidney disease, and hepatitis C.

The Veteran was subsequently notified in March 2007 that the 
Acting Veterans Law Judge who chaired his hearing was no 
longer employed by the Board.   The Board informed the 
Veteran that he had the right to another hearing and 
explained his options.  In March 2007, the Veteran responded 
that he did not wish to have another hearing and that any 
available judge could "tend" to his case. 

In a June 2007 decision, the Board denied the Veteran's 
claims of entitlement to service connection for diabetes 
mellitus, peripheral neuropathy, an eye disability, kidney 
disease, and hepatitis C.

The Veteran filed a motion for reconsideration of the Board's 
June 2007 decision that was received at the Board on February 
26, 2008.  In an August 2009 letter, the Board indicated the 
decision which the Veteran asked the Board to reconsider was 
vacated by the Court, the motion for reconsideration was 
therefore moot.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court) and in an April 
2009 Memorandum Decision, the Court vacated, in part, the 
June 2007 Board decision, and remanded the matter for 
readjudication.  The Court noted that in his Brief, the 
Veteran did not address the issue of entitlement to service 
connection for hepatitis C, and therefore, the Court ruled 
the claim for service connection for hepatitis C was 
abandoned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange 
while stationed at Andersen AFB, U.S. Territory of Guam, 
between December 1, 1965 and April 30, 1966.

In light of a review of the claims file and upon the 
directive of the Court in the April 2009 Memorandum Decision 
(Decision), the Board finds that further RO/AMC action on 
this matter is warranted.

In its Decision, the Court referred to October 2005 
correspondence from the United States Air Force Historical 
Research Agency which indicated another possible search site 
for documents, and noted the record contained no verification 
that VA followed up on this potential evidence.

In October 2005, Dr. Kitchens, an archivist from the United 
States Air Force Historical Research Agency, reported that 
"the Agency holds no significant resources documenting 
individual shipments, transfer points, or handling of Agent 
Orange."  He stated it was "improbable" that any detailed 
administrative documents, such as inventory lists, remained 
in existence.  He stated that if these records did exist, 
they would be held by the National Archives and Records 
Administration at Archives II, in College Park, Maryland.  No 
attempt has been made to obtain these records and thus a 
remand is necessary.

Additionally, the Veteran submitted an October 2005 Board 
decision which referenced a 1990s Environmental Protection 
Agency (EPA) study listing Andersen Air Force Base, Guam, as 
a toxic site with dioxin contaminated soil with an order to 
clean up the site.  

Pursuant to 38 C.F.R. § 20.1303 (2009), decisions of the 
Board are considered nonprecedential in nature. Each case is 
decided on the basis of the individual facts in light of the 
applicable law and regulations. Apart from the lack of 
precedential value, because different medical and other 
evidence in the case of another Veteran may have resulted in 
the grant of service connection, the prior Board decision 
does not compel the conclusion that the facts in this case 
call for the grant of service connection. Therefore, while 
the Board has considered the decision submitted by the 
Veteran, it is not binding and does not control the outcome 
of this appeal; rather, the facts of this particular case 
must be the determining factor.

However, an attempt to obtain a copy of this study and 
associate it with the record has not been made. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claims. Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Archives and Records Administration at 
Archives II, in College Park, Maryland 
and request any documentation, to 
include inventory lists, regarding 
individual shipments, transfer points, 
or handling of Agent Orange between 
December 1, 1965 and April 30, 1966 at 
Andersen AFB, Guam.  

2.	The RO/AMC should contact the EPA and 
any other relevant agency and attempt 
to secure any studies listing Andersen 
Air Force Base, Guam, as a toxic site 
with dioxin contaminated soil, to 
include a 1990s EPA study.  

3.	All attempts to procure such records 
should be documented.

4.	After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claims.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


